DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed November 3, 2021have been fully considered but they are not persuasive. 
The objections are withdrawn, except for claim 46.  The claim defines the greatest efficiency of the energy production system at a time when the PV panel isn’t producing any power.  As noted in the previous office action, it did not appear possible to define the “greatest efficiency” when half of the system isn’t operating.  Citations to the specification, for what appears to be written description support, does not address the substance of the objection.
The §112(1) rejections are withdrawn, except for claim 48.  The citation provided by the Applicants states that the first characteristic curve (of the converter) “has an essentially constant setpoint-power value” (spec, page 5, lines 9-10; emphasis added).  Further, figure 3 does not show any constant values near the local maximum and the description of figure 3 explicitly states that the first characteristic curve “increase steeply to an almost constant range” (spec, page 7, lines 29-31; emphasis added).  There is no written description support in the specification for a characteristic curve that has both a power maximum (claim 16) and a constant power in the voltage range of the maximum.  
To be flat at the maximum would mean a plurality of maximum power values (over the entire constant range).  This is not disclosed in the specification. 
the Collins PV panel.  The skilled artisan would understand that Collins controls its converter (charging/discharging the battery as needed) to keep the power through the inverter constant (par 51).  Thus, the teaching of the prior art would indicate that the voltage at which the McCaslin P-V curve (fig 9) exhibits a power maximum should “correspond” to the MPP voltage of the Collins PV panel. 
The P-V curve of the McCaslin PV panel is not relevant to the art rejection.  Furthermore, McCaslin discloses that the P-V curve of figure 3 is an example.  There is no requirement that this exact curve must be incorporated into the combination.  
Claim Objections
Claim 46 is objected to because the “operating point of greatest efficiency” of the third characteristic curve is that of the converter (not the overall energy production system).  As stated in the claim, the third characteristic curve exists when “no power is delivered … by the solar generator”.  The predetermined voltage defines the operating point of greatest efficiency of the third curve (or of the converter).   The solar power is not producing any power and thus has zero efficiency.  This brings down the overall 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicants’ specification does not provide written description support for the limitation that the first characteristic curve “has a constant value in a voltage range that includes the predetermined voltage” (emphasis added).  
The specification states that “in the case of voltage U_X increasing from 0, they all initially increase steeply to an almost constant range, from which, at high voltage U_S, they drop sharply again.  In this context, the almost constant range has a local maximum …” (page 7, lines 29-32, emphasis added).  
The Applicants’ preferred citation for this limitation uses the phrase “essentially constant setpoint-power value” (see Remarks 11/3/21 pages 6-7; quoting specification, page 5, lines 9-10; emphasis added).
at a predetermined voltage (claim 16) and also having a constant value through a range of voltages that includes the predetermined voltage (claim 48).  The two contradict each other.  A constant value at the maximum would result in all of the voltages in that range being at the same power maximum.  But claim 16 explicitly recites that the maximum power is “at a predetermined voltage” (singular). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-23, 25 and 46-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 2010/0231045) in view of McCaslin (US 2012/0205974).
With respect to claim 16, Collins discloses an energy production system (fig 2; par 44-51), comprising: 
an energy store (230); 
an inverter (220) including an MPP tracker (par 44), a terminal on an alternating-voltage side of the inverter is connected to at least one of a power consumer and an AC system (225 is a grid);
a solar generator (205) connected to the inverter; and 

wherein the power converter is adapted to deliver power to a DC-side terminal of the inverter (see fig 2) according to a first characteristic curve that represents dependence on the power deliverable by the power converter to the inverter and voltage present at the inverter (obvious, see note A below),
wherein the solar generator is adapted to deliver power to the DC-side input terminals of the inverter according to a second characteristic curve that represents dependence on the power deliverable by the solar generator to the inverter and the voltage present at the inverter (obvious, see note B below);
The Examiner’s interpretation made in the Response to Arguments section of the August 3, 2021 Non-Final Rejection are incorporated here.  Collins discloses the structure of claim 16.  This has not been rebutted by the Applicants.  
Note A:  the Collins converter includes the ability to change its output voltage and output power (par 51).  Collins discloses the converter is adapted to be controlled to change its output to provide the inverter with a constant input power (in response to changes in the solar generator output).  Thus, Collins obviously discloses a characteristic curve.  This interpretation is also supported by the Board decision (7/15/21).
Note B:  The Collins solar generator is a common PV module.  The skilled artisan would recognize that the Collins module has a PV curve.  It would look like curve 304 shown in McCaslin figure 3. 

As previously discussed, the “corresponds to” in the last wherein clause has been interpreted to mean that the first characteristic curve predetermined voltage is equal to the voltage at the maximum power point of the second (solar) characteristic curve.  
McCaslin discloses a DC/DC converter with a first characteristic curve (fig 9; par 63-66), wherein the first characteristic curve includes a predetermined voltage value at which the power deliverable by the converter is at a maximum (any point within 904).  McCaslin states that the maximum and slopes of the first characteristic curve are designed so that the downstream inverter keeps tracking to a maximum power point (which wouldn’t happen if the first characteristic curve were flat as shown in figure 8; see par 65).
When combined, the Collins converter would be adapted to provide power according to the McCaslin first characteristic curve.  Therefore, the combination teaches:  wherein a voltage value at the inverter input at which a maximum combined power is deliverable by the power converter (Collins as modified by McCaslin) and by the solar generator (Collins) to the DC input, represented by the addition of the first/second characteristic curves (inherent in figure 2), corresponds to the 
It is noted that the characteristic curves are not “added” within the apparatus.  The converter and solar generator only operate at one point along the curve at any one time.  Thus, it is their real-time output powers that are added (not all hypothetical points along a curve).  McCaslin discloses that its predetermined voltage is selected to keep the inverter tracking to MPP (par 65).  Collins discloses that the converter is operated to keep the inverter input constant.  Thus, the skilled artisan would have been motivated to set the McCaslin predetermined voltage to “correspond” to the Collins voltage at solar MPP.  
Collins and McCaslin are analogous because they are from the same field of endeavor, namely converters in solar power systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to combine the first characteristic curve taught by Collins with the predetermined voltage taught by McCaslin.  The motivation for doing so would have been to present the inverter with a power whose characteristic curve exhibits a maximum so that the inverter MPPT continues undisturbed. 
With respect to claim 17, Collins discloses the solar generator includes modules including one or more solar cells (par 44).  Collins uses the term “array” for item 205.  A solar panel is well known in the art as a collection of a plurality of cells.  
With respect to claim 18, Collins discloses the solar generator is connected to a DC-side terminal of the inverter (see fig 2).

With respect to claim 20, Collins discloses the energy store is connected to a second DC-side terminal (bottom of 215) of the power converter.
With respect to claim 21, Collins discloses at least one of: the power converter (215) is a DC/DC converter (par 15, 18; for when the stored energy system is a DC device) connected to the energy store, and the power converter is a DC/AC converter for a rotary storage device (par 15, 18; for when the stored energy system is an AC device).
With respect to claim 22, Collins discloses the energy store includes a rotary storage device (par 18; “gas fueled combustion prime mover-generator, a liquid fueled prime mover-generator, a compressed-gas powered prime mover-generator, or combinations thereof") that includes an electromechanical energy converter (the generator) and the power converter is a DC/AC converter (because generators produce AC power that must be converted to DC in order to be supplied to the Collins DC bus) connected to the rotary storage device.
With respect to claim 23, Collins discloses the electromechanical energy converter (par 18, any of the listed prime mover-generators) includes an electrical machine operable in one of a motor mode and a generator mode (Collins refers to them as "prime mover-generators", which is interpreted to include a "generator mode").
With respect to claim 25, Collins discloses at least one of: 
the energy store at least one of includes a double-layer capacitor and is made up of a plurality of double-layer capacitors interconnected to each other (an 
the energy store includes at least one of an accumulator and a battery (battery 230). 
With respect to claim 46, the combination teaches the power converter is adapted to deliver power to the DC-side terminal of the inverter according to a third characteristic curve that represents dependence of the power deliverable by the power converter to the DC-side terminal of the inverter and the voltage present at the DC-side terminal of the inverter during times that no power is delivered to the DC-side terminal of the inverter by the solar generator, the third characteristic curve having a maximum power at a predetermined voltage at an operating point of greatest efficiency of the energy production system.  
The combination teaches that the converter (215) operates using a characteristic curve with a predetermined voltage (McCaslin fig 9).  Collins discloses a solar generator (205) and it obviously does not produce power at night time.  When it is nighttime, the converter’s adaptation does not change.  It continues to provide power according to a characteristic curve.  The only difference would be that solar generation is at its minimum (zero) and the Collins converter must provide even more power to keep the inverter input at a constant level.  This nighttime characteristic curve is interpreted as a “third” curve. 
With respect to claim 47, the skilled artisan would have understood that the time that no power is delivered to the DC-side terminal of the inverter by the (Collins) solar 
Stating that a solar generator does not produce power when it is nighttime (there is no sun) is not further limiting. 
With respect to claim 48, McCaslin discloses the first characteristic curve has a constant value in a voltage range that includes the predetermined voltage value at which the power deliverable by the power converter to the DC-side terminal of the inverter is at the maximum (see fig 9, item 904)
With respect to claim 49, the Collins discloses the power converter is adapted to deliver power to the energy store according to a third characteristic curve.  When the Collins converter is operating to take power out of the DC bus and recharge the battery, it is operating with a negative sign curve.  This curve has a different preceding sign than the positive first characteristic curve and thus can be given a different numerical designation of “third”.
With respect to claim 50, the combination teaches the third characteristic curve has a constant value in a voltage range that includes the 4predetermined voltage value at which the power deliverable by the power converter to the DC-side terminal of the inverter is at the maximum.  The Collins converter has a first curve when discharging the battery and a third curve when recharging the battery.  Collins is modified by McCaslin to have its characteristic curve exhibit a constant value in a voltage range that includes the predetermined voltage (see McCaslin fig 9, item 904).  This curve shape would obviously exist for both discharging (first) and charging (third) curves.  51. (New) 
With respect to claim 52, Collins discloses the power converter is adapted to alter the third characteristic curve.  Collins discloses the converter adapts how much power it removes from the DC bus according to the generated solar power to keep the inverter input constant (par 51).  By changing power draw, the converter is “adapted to alter” the third curve. 
With respect to claim 53, Official Notice is taken that power meters are known in the art.  Thus, at the time of the Applicants’ earliest filing date, the skilled artisan would have found it obvious to use “a device” that is adapted to determine actual power delivered by the power converter to the DC-side terminal of the inverter. Simply determining power is within the level of ordinary skill in the art. 
The specification defines this power determination and multiplying voltage by current.  This equation is well known in the art.  The claim does not define any voltage or current sensors, so it is unclear what this “device” is or how it operates.  It would have been obvious to expect the skilled artisan to use a calculator to compute “voltage time current”.  This makes the calculator “a device” as claimed.  Calculators were known in the art, thereby making the “a device” limitation obvious. 
With respect to claim 54, Official Notice is taken that the skilled artisan would have known that power equals voltage times current.  Thus, it would have been obvious that the skilled artisan’s “device” (power meter, calculator, etc.) is adapted to determine the actual power delivered by the power converter by multiplication of the voltage .  
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins in view of McCaslin and Kurokami (US 2004/0174720).
Collins discloses the system of claim 16, but does not expressly disclose a thin film capacitor in parallel with the solar generator.  Kurokami discloses that it is known in the art to place thin film capacitors in parallel to solar generators (fig 1, item 2; par 9, 70).  Collins and Kurokami are analogous since they are from the same field of endeavor, namely solar generators.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify Collins to include a thin film capacitor, as taught by Kurokami.  The motivation for doing so would have been to smooth out ripple voltage and current on the DC bus that connects the solar generator to the inverter.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADI AMRANY/           Primary Examiner, Art Unit 2836